Citation Nr: 1429439	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-18 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES 

1. Entitlement to a rating in excess of 50 percent for anxiety disorder.

2. Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

(The issues of entitlement to an initial rating in excess of 30 percent for left hip arthritis and entitlement to an extension of benefits under 38 C.F.R. § 4.30 are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1940 to September 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted a 30 percent rating for anxiety disorder, effective June 28, 2010 and denied entitlement to service connection for a left knee disability.  An October 2011 Decision Review Officer decision granted a 50 percent rating for the anxiety disorder, effective June 28, 2010.  However, as the 50 percent rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran is represented on the issues in this decision, increased rating for an anxiety disorder, and service connection for a left knee disability by the Disabled American Veterans (DAV), as stated on the cover page.  The Veteran was initially represented by DAV pursuant to a VA form 21-22 appointing DAV that was signed in December 2010.  Subsequently, the Veteran filed a new claim and appointed a different representative, a family member, as a one-time representative under the provisions of 38 C.F.R. § 14.630.  The RO informed the Veteran in February 2014 that his family member could only be appointed as a representative for the purposes of the new claim and not the existing claim and that he could request an exception to that requirement from the VA Office of General Counsel.  No such request was filed, and therefore the Veteran continues to be represented by DAV on the issues noted above.  A separate decision on the other issues will be issued.

The issues of new and material evidence to reopen claims of entitlement to service connection for bilateral hearing loss and a left arm disability and entitlement to aid and attendance, housebound, were raised by the Veteran in a March 2014 submission, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand of these issues is necessary.  The Veteran was afforded VA examinations in March 2014 that are pertinent to his anxiety disorder and left knee claims as part of the development of his claim for total disability due to individual unemployability (TDIU).  VA treatment notes through March 2014 were also added to the file at that time.  However, no supplemental statement of the case was issued by the AOJ that considered this evidence.  Thus, the appeal must be remanded so that the AOJ may readjudicate the claims based on all relevant evidence.

Additionally, a VA opinion was received in January 2011 as to a relationship between the Veteran's left knee disability and his right knee disability.  However, the examiner only stated that the Veteran's left knee disability was not caused by or a result of his service-connected right knee disability.  The opinion did not address whether the disability of the left knee has been aggravated, or made worse beyond their natural progression, as a result of the service-connected right knee disability.   Additionally, the Veteran has also related a history of injuring his left knee when jumping out of a truck, but no opinion on direct service connection has been supplied.  Thus, the opinions of record are not adequate for rating purpose, and the appeal must be remanded.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, the claims file reflects that the Veteran receives VA treatment a couple of times per month at the Syracuse VA Medical Center (VAMC).  The most recent treatment note is dated in March 2014.  Therefore, all treatment notes for the Veteran from that point forward should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all treatment notes for the Veteran from the Syracuse VAMC and any associated outpatient clinics dated from March 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.
 
2. Forward the Veteran's claims file to the VA examiner who provided the January 2011 VA opinion and obtain an additional opinion as to the etiology of the Veteran's left knee disability.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  After review, the examiner must address the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability is causally or etiologically a result of his military service? 

Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was aggravated by the service-connected right knee disability? 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered. 

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled.

3. When the above development has been completed, readjudicate the issues on appeal with consideration of all relevant evidence in the file.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



